Opinion by
Porter, J.,
The findings of fact by the court below and the conclusions of law, of the learned president judge, which will appear in the report of this case, render an extended discussion of the questions involved unnecessary. The plaintiff filed this bill in equity, averring a right to recover arising out of the provisions of the constitution of the defendant, an unincorporated association of workmen. The association had not issued any certificate covenanting to pay upon the death of plaintiff’s decedent, and the case does not present any question of the right of a beneficial association to modify the covenants of such a certificate, by provisions contained in the constitution or by-laws. The plaintiff must recover, if at all, upon the provisions of the constitution of the defendant association.
The defendant is an association of workmen and, like all unions of that character, its primary purpose was the uniting of the workmen in a trade for the protection and advancement of their common interests. It is manifest that the existence of such an organization is essentially dependent upon the payment of dues by the individual members. The members of this union saw fit to embody in their constitution the provisions quoted, in the findings by the court below, requiring each member to pay seventy-five cents a month “to be paid on or before the *158first day of each month for which it is due” and, in immediate connection therewith, declared that: “No member shall be entitled to benefits unless dues are paid as herein provided.” In section 32 they adopted as the law of their union this specific provision: “A member to be entitled to sick and death benefits shall pay his dues on or before the first day of the month for which they are due.” These provisions did not render the default of the member in prompt payment of dues a reason for his suspension, nor deprive him of any benefit of membership in the organization, except the right to sick and death benefits. He was still a member of the union and his right to recognition as such could not be challenged. When he failed to pay his dues on or prior to the first day of the month he was not during that month entitled to sick or death benefits, but he could, by payment of all his dues on or prior to the first day of the following month, become, during that succeeding month, a beneficial member. These provisions were manifestly incorporated in the constitution for the purpose of holding out to members an inducement to promptly pay their dues. In order, however, to prevent imposition on the union by defaulting members, who might become sick during their default, it was provided in section 32 that any member who had become debarred from benefits by the nonpayment of his dues, could not by paying the same entitle himself to benefits for a sickness commencing before the dues were paid. The plaintiff is seeking to recover under section 37, of the constitution, which provides that: “Upon the death of a member who is in benefit standing and has been a continuous contributing member in the International Union for at least one year, the following death benefits shall be paid,” and then follows a schedule of the rates, dependent upon duration of membership. We have here, in the very section upon which the plaintiff must rely for recovery, clearly recognized the distinction between those members who are in benefit standing and those who are nonbeneficial, but *159still members in good standing for all other purposes. Section 78 ordains that: “Any member who is, on the last day of each month, indebted to a local union for either diies, fines, assessments, or any other indebtedness, ■......equal in amount to two months’ dues shall stand suspended. Any corresponding-financial secretary failing to enforce this section shall be fined,” etc. This section, taken in connection with those heretofore referred to, renders clear the distinction between the two classes of members; those who were of beneficial standing and those who were nonbeneficial but otherwise in good standing. It is only when a member is, at the end of any month, in default for two months, that he can be suspended. Down until that time the officers of the local union are bound to receive any dues which he may tender, for although he has become nonbeneficial, he is still a member for all other purposes. It is, therefore, clear that the mere receipt of the dues of a member, after the first day of the month upon which they should have been paid, is not a waiver of any right of the organization for the constitution gives him the right to pay the dues at any time before it becomes the duty of the officers to suspend him, for a two months’ default. During those two months he is a nonbeneficial member, but he has the right, by paying the dues as required by the constitution, to resume his beneficial standing, with the beginning of the next month.
The decree is affirmed and the appeal dismissed at cost of the appellant.